946 N.E.2d 581 (2011)
In the Matter of Marietto V. MASSILLAMANY, Respondent.
No. 09S00-1103-DI-188.
Supreme Court of Indiana.
May 17, 2011.

PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent *582 have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: Based on an incident on March 27, 2010, Respondent pled guilty to operating a vehicle while intoxicated in a manner that endangers a person, a class A misdemeanor. See Ind.Code § 9-30-5-2(b). At the time of the incident, he was employed as a Marion County deputy prosecutor. He resigned from that position shortly thereafter. Respondent has no disciplinary history. He contacted the Indiana Judges and Lawyers Assistance Program after his arrest and has executed a monitoring agreement with the program.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(d), which prohibits engaging in conduct prejudicial to the administration of justice.
Discipline: The parties propose the appropriate discipline is a public reprimand. The Court, having considered the submissions of the parties, now approves the agreed discipline and imposes a public reprimand for Respondent's misconduct. The costs of this proceeding are assessed against Respondent.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.